internal_revenue_service department of tnt index number washington dc person to contact telephone number refer reply to cc dom fi p plr-114090-99 date december legend ty fund a fund b year y year w a year u year v t t this is in reply to a letter dated date on behalf of of the internal_revenue_code_of_1986 fund a and fund b seeking consent to revoke subsequent calendar years a previous election made by each fund under sec_4982 a amended the code calculation of its required_distribution of capital_gain_net_income under sec_4982for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january through october year a additionally each fund requests that the for year a and year a as facts each fund is registered with the securities and exchange a diversified open-end management investment_company u s c sec_80a-1 et seq commission as under the investment_company act of each fund has elected to be treated as ric under subchapter_m qualify for such treatment of the code and intends to continue to a regulated_investment_company o45 plr-114090-99 each fund uses the accrual method-of accounting for tax and for the tax years ending after december year b each financial_accounting purposes and uses a calendar_year end for tax purposes fund elected pursuant to in lieu of the l-year period ending on october december purposes of calculating the required_distribution amount under sec_4982 b a to use its tax_year of and sec_4982 sec_4982 for each fund assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income under the excise_tax and subchapter_m regimes created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions however each fund’s experience is that the election the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining the required distributions under sec_4982 seeks consent to revoke its election to use its taxable_year calendar_year for purposes of sec_4982 b and sec_4982 accordingly each fund the each fund represents that the desire to revoke its sec_4982 a election is due to administrative and non-tax related financial burdens caused by the election it preserving or securing a tax_benefit is not seeking to revoke its election for the purpose of it will neither benefit through hindsight nor prejudice the a result of being permitted to revoke interests of the government as its election it will not make a subsequent election under sec_4982 a five calendar years following the year of the grant of revocation for it did not have any foreign_currency gains or losses for its most recent taxable_year law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after december calendar_year equal to imposes an excise_tax on every ric for each of the percent of the excess if any fio plr-114090-99 required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the l-year period ending on october such calendar_year percent of the the sum of of sec_4982 provides that the amount determined under sec_4982 if any calendar_year over the distributed_amount for such preceding year for any calendar_year shall be increased by the excess of the grossed up required_distribution for the preceding sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 percent for each percentage set forth in to such year but substituting sec_4982 sec_4982 a provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the l-year period ending on october purposes of satisfying the required_distribution defined in sec_4982 election may be revoked only with the consent of the secretary of the calendar_year for b provides that sec_4982 once made such based upon the information submitted and the representations a is because of administrative burdens and not made we conclude that each fund’s desire to revoke its election under sec_4982 because of any federal tax-related financial burden caused by the election of preserving or securing a federal tax_benefit neither fund will benefit through hindsight nor prejudice the interests of the government as its election neither fund seeks to revoke its election for the purpose a result of being permitted to revoke additionally accordingly pursuant to sec_4982 b the secretary concluston consents to the revocation of the election made by each fund under sec_4982 a effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar the capital_gain net year a income of each fund will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from january year a through october sec_4982 and for purposes of year a plr-114090-99 as a condition to the secretary’s-consent to the revocation each fund may not make a subsequent pursuant to sec_4982 b election under sec_4982 following the year to which the grant of revocation applies that is year c through year d a for a period of calendar years except as specifically ruled upon above no opinion is to the federal excise or income_tax expressed or implied as consequences regarding each fund it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each fund for the first year to which this ruling applies the taxpayer who requested it provides that it may not be used or cited as precedent this ruling is directed only to sec_6110 of the code sincerely assistant chief_counsel financial institutions and products by mdm me lerenezt alice m bennett chief branch enclosures copy of letter for sec_6110 purposes p49
